Citation Nr: 1440018	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  05-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability other than rhinitis, to include sinusitis.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to September 2001.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2011, the Veteran testified before the undersigned in Washington, D.C. A transcript of the hearing is of record.  In August 2011 and December 2012 the Board remanded the case for additional development.

In May 2013, the Board denied entitlement to service connection for a respiratory disability, to include sinusitis.  In May 2014, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion by counsel for VA and the Veteran to vacate the Board's decision, and remanded the case to the Board.

For the reasons explained below, based on the instructions in the joint motion, the claim initially on appeal has been bifurcated as indicated on the title page.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The issue of entitlement to service connection for rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current respiratory disability, other than rhinitis, is not related to service.

CONCLUSION OF LAW

A respiratory disability other than rhinitis, to include sinusitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2001 and August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was readjudicated in an April 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claim being decided herein, including requesting information from the appellant regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in May 2002, November 2011 and January 2013.  For the reasons indicated in the discussion below, the examiners provided sufficient detail for the Board to make a decision and their reports are therefore deemed adequate with respect to the claim being decided herein.

In finding the examinations of record to be sufficient the Board acknowledges the April 2013 argument that while the January 2013 VA examiner reviewed the claims file, the examiner failed to indicate whether the appellant's Virtual VA record was reviewed.  A review of the Veteran's Virtual VA folder, however, reveals that it does not contain any evidence not already located in the claims folder.  Thus, the Board finds that there has been substantial compliance with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted, the appellant provided testimony to the Board in February 2011, and at that hearing she was provided notice of the elements pertinent to her service connection claim and ensured that all pertinent evidence was on file or would be submitted.  The Veteran's contentions were discussed and are part of the transcript. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board will therefore proceed to merits of the claim for entitlement to service connection for a respiratory disability other than rhinitis, to include sinusitis.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has met the in-service disease and current disability elements.  The Veteran's service treatment records show that she complained of nasal congestion in November 1993 at which time she was assessed as having pharyngitis/laryngitis. In February 1994, she complained of sinus congestion and a sore throat and was assessed as having an upper respiratory infection. In August 1994, she complained of a sore throat and stuffy nose and was assessed as having a mild upper respiratory infection. She also complained of sinus problems and chest congestion for one week in June 1999.  In March 2000 and March 2001, she was treated for upper respiratory infections.  She reported on a July 2001 Report of Medical History that she had yearly sinus problems and congestion.

In November 2001, the Veteran filed a claim for service connection for sinusitis.

On file is a January 2002 emergency room report from Florida Hospital reflecting a diagnosis of right maxillary sinusitis.

At a VA general examination in May 2002, the Veteran reported having recurrent sinus pain.  She further reported having x-rays and having been told that she had sinusitis.  Her present symptoms consisted of sinus pain when flying and no further acute sinus condition.  No x-rays were taken at that time.  The diagnosis was chronic rhinitis with history of sinusitis.

On file is a May 2002 private treatment record which reflects the Veteran's complaint of sinus headache and congestion since earlier in the week.  She was noted to be a new patient with complaints of frequent sinus problems exacerbated by frequent air travel.  She reported a history of frontal sinus problems, and having been treated two weeks earlier with Amoxil for 10 days with complete resolution of symptoms.  However, she went on to report that symptoms returned one to two weeks later.  She denied having seasonal allergies, but did complain of increased sinus problems during season changes.  She was assessed with acute sinusitis and a history of chronic sinusitis.

An October 2004 private record reflects that the Veteran complained of a sore throat, sinus problems, and ear pain.  She reported that the upper respiratory symptoms began approximately four days earlier.  The predominant symptoms were noted to be located in the head, ears, sinuses and throat.  She was assessed as having acute nasopharygitis (common cold).

On file is an April 2006 private treatment record showing that the Veteran was complaining of a sinus infection the prior week.  She complained of congestion with sinus and cheek pain.  She was assessed as having acute sinusitis.

The Veteran asserted on VA Form 21-4142, dated in November 2006, that she had to go to the emergency room on two occasions for severe pain while on travel in January/February 2002.

A January 2009 VA consultation record for the Veteran's ears reflects her report of a history of occasional sinus infections.  She was given an impression of Eustachian tube dysfunction, etiology not determined.

The Veteran testified in February 2011 that she was seen twice in 2002 in a hospital emergency room while on travel for the government. She said she could not remember what hospital it was, but she would try to find out. She denied being treated at that time for sinusitis, but reported self-treating with Zicam and nasal saline sprays.  She reported constant, year round problems with nasal drip.

As the Veteran has met the current disability and in-service disease requirements, VA sought a medical examination and opinion as to whether there was a nexus between a current respiratory disability and service.   At a November 2011 VA otolaryngology examination the Veteran reported the onset of a pressure sensation in her face and cheeks in 1993.  She denied any history of nasal trauma, as well as having any consultation with an otolaryngologist while on active duty or since.  She denied receiving any antibiotics for her symptoms while on active duty.  She did report that after service she was prescribed Amoxil in January 2002, Augmentin in May 2002, and Ketac in April 2006. She denied a history of allergy symptoms. Sinus imaging studies showed normal paranasal sinus radiographs.  A fiberoptic nasal endoscopy revealed a normal left middle meatus and no purulence or polyps. The nasopharynx was normal including the Eustachian tube orifice.  On the right there was septal spur projecting into the right inferior turbinate.  The middle meatus and nasopharynx were normal, and there were no purulence or polyps.  The clinical impression was facial pain; no evidence of sinusitis as the etiology.  The examiner remarked that the Veteran had never been diagnosed as having sinusitis by an otolaryngologist and the first nasal endoscopy was performed in November 2011. He opined that therefore any current sinusitis was not due to or related to active service.  He explained that there was a "100% assurance of nonrelationship."  The examiner suspected that any problems that the Veteran had on active duty were probably viral rhinitis and, as noted, her present sinus series was normal.  He explained that if she had been having sinusitis for the past 10-20 years, there would be some evidence of abnormality on the sinus series.

In January 2013, the Veteran underwent another VA otolaryngology examination by the same otolaryngologist who performed the November 2011 examination.  Sinus x-rays were taken and were again normal.  An endoscopy revealed the nasal septum to be deviated to the right.  The examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that he had reviewed the Veteran's claims file completely and noted that she did not receive any antibiotics in service.  He also noted that the appellant's records showed several visits in service related to nasal congestion and/or rhinorrhea with diagnoses of upper respiratory infections.  He relayed the Veteran's report that her last 'sinus infection' was two to three years earlier and that her main symptom at the time was coughing up green phlegm.  The clinical impression was that the Veteran did not have chronic sinusitis as she had normal sinus x-rays, and her history was not compatible with chronic bacterial sinusitis.  The examiner opined that the appellant's present respiratory disorder was not related to her military service. He noted that her main complaint presently was a phlegm sensation in her throat which was not related to her sinuses.  He went on to opine that the symptoms the Veteran was experiencing on active duty were viral rhinitis which she did not presently describe.

The examiner restated his opinion in a January 2013 addendum.  He noted reviewing the Veteran's claims file and that she was never diagnosed in-service as having sinusitis, but she had multiple diagnoses of upper respiratory infections and rhinitis in service.  The examiner noted that sinus x-rays in January 2011 and January 2013 were both completely normal, indicating no evidence of any chronic sinus condition.  He said that the appellant's complaints were more a phlegm sensation in her throat which was not sinus related.  He noted that she denied facial pain, nasal obstruction and rhinnorhea.  The otolaryngologist noted performing the nasal endoscopy and while the Veteran had a septal deformity, there was no evidence of any purulence or polyps in either nasal cavity, which would be indicative of sinus disease. 

As both of the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The January 2011 VA examiner explained that the Veteran had never been diagnosed as having sinusitis by an otolaryngologist, that her in-service respiratory problems were viral in nature, and that if she had been having sinusitis for the past 10-20 years, there would be some evidence of abnormality on the sinus series.  In January 2013, the examiner elaborated that the Veteran had never received antibiotics in service, reflecting that her symptoms were viral rhinitis, not sinusitis or another respiratory disability, and that her normal sinus x-rays and her history was not compatible with chronic bacterial sinusitis.  There is no contrary medical opinion in the evidence of record.

In addition, service connection for non-chronic disorders such as sinusitis and other respiratory disorders is not warranted on a continuity of symptomatology basis under 38 C.F.R. § 3.303(b), and the Board therefore need not consider entitlement on this basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran asserts that her current respiratory disorders other than rhinitis are related to service based on continuous symptoms or otherwise, the Board finds the specific, reasoned opinions of the health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disability other than rhinitis, to include sinusitis.  The benefit-of-the-doubt doctrine is therefore not for application, and this claim must be denied.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a respiratory disability other than rhinitis, to include sinusitis, is denied.


REMAND

As noted by the parties to the joint motion and indicated above, the November 2011 VA examiner indicated that the Veteran's in-service complaints were probably viral rhinitis, which is a different disorder than sinusitis.  The claim has therefore been bifurcated into claims for entitlement to service connection for a respiratory disability other than rhinitis and entitlement to service connection for rhinitis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim must be based on all of the evidence of record and not the Veteran's lay characterization of the disorder for which he is claiming service connection).  Moreover, also as noted by the parties to the joint motion, the Veteran was diagnosed with chronic rhinitis on the May 2002 VA examination.  This diagnosis meets the current disability requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is met if the disability is present at any time during the pendency of the claim).  As the Veteran has a current disability that may be associated with service, an opinion is warranted as to whether current rhinitis is related to service.  38 U.S.C.A. § 5103A(d).
 
Accordingly, the claim for entitlement to service connection for rhinitis is REMANDED for the following action:

1.  Any outstanding pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Request an opinion from an appropriate physician as to the etiology of the Veteran's rhinitis.
 
Access to the claims file, Virtual VA file, and VBMS file must be made available to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the rhinitis with which the Veteran has been diagnosed since November 2001 is related to her in-service symptoms.

A complete rationale should accompany any opinion provided.

3.  The AOJ must ensure that the physician's opinion is in complete compliance with the directives of this remand.  The AOJ must ensure that the physician has documented his/her consideration of records that are part of Virtual VA.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to service connection for rhinitis must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


